ON MOTION FOR CLARIFICATION
PER CURIAM.
In response to the motion for clarification filed by appellee, the State of Florida, this court sua sponte remands this matter to the trial court for factual determinations.
The trial court entered its order on Haber’s motion for relief from judgment and sentence prior to the issuance of Jones v. State, 591 So.2d 911 (Fla.1991), which set forth a new standard of review for newly discovered evidence. This new rule of law was given retrospective application in all pending cases. Smith v. State, 598 So.2d 1063 (Fla.1992).
*306It is ordered that this matter is remanded to the trial court to review the evidence and testimony presented at the evidentiary hearing conducted on December 11 and 12, 1990, pursuant to the standard of review announced in Jones. See Stone v. State, 616 So.2d 1041 (Fla. 4th DCA 1993).
DANAHY, A.C.J., and ALTENBERND and BLUE, JJ., concur.